DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

Applicant’s election without traverse of claims 1, 3, 7, 9 – 11, 16, 19 and 21 in the reply filed on 2/15/21 is acknowledged.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110086934 to Herrington et al. hereinafter “Herrington”.  

Herrington is directed to polymeric composite materials containing organic or inorganic filler materials [0002].  

Regarding claims 1, 10 and 11, Herrington, teaches the formulation of a filled polyurethane composite at Table 1, composite 1 [0036]. Composite 1 comprises a polyurethane (reaction of glycerol and Isocyanate), 5.9 % glass fiber [0036] and 70% fly ash. There is no indication that the glass fibers are silanated in the example. Herrington teaches that the inorganic or organic fibers may be coated with a sizing agent therefore embodiments comprising coated and uncoated fibers are contemplated.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 10, 11, 16, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110086934 to Herrington et al. hereinafter “Herrington”.  

Regarding claims 1, 10 and 11, Herrington, teaches the formulation of a filled polyurethane composite at Table 1, composite 1 [0036]. Composite 1 comprises a polyurethane (reaction of glycerol and Isocyanate), 5.9 % glass fiber [0036] and 70% fly ash. There is no indication that the glass fibers are silanated in the example. Herrington teaches that the inorganic or organic fibers may be coated with a sizing agent therefore embodiments comprising coated and uncoated fibers are contemplated. Therefore, it would be obvious to the skilled artisan to omit the sizing agent (to save money) as this embodiment is directly taught by Herrington.  

As to claim 3, Herrington teaches the fibers can be up to about 2 in. (50.8 mm) in length [0024].  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  

Regarding claims 16, 19 and 21, Herrington is silent as to the claimed mechanical properties, however, the products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicants claim will be inherently present.  If applicant is of the position that the prior art does not, in fact possess the same properties as the claimed composition, the claimed composition should be amended to distinguish itself from the prior art.  

Allowable Subject Matter

Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Herrington does not teach or suggest the use of E-glass fibers or a sizing agent comprising starch and an oil.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAS										3/11/21

/PETER A SALAMON/Primary Examiner, Art Unit 1765